                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

DENZEL EARLY,

       Plaintiff,

v.                                                              Case No. 19-11907

MIDLAND CREDIT MANAGEMENT
and COURTNEY LENHAUSEN,

     Defendants.
_______________________________________/

    ORDER GRANTING PLAINTIFF’S APPLICATION TO PROCEED WITHOUT
 PREPAYING FEES OR COSTS AND SUMMARILY DISMISSING THE COMPLAINT

       Plaintiff Denzel Early filed a pro se complaint and application to proceed without

prepayment of fees or costs. (ECF Nos. 1–2.) The complaint lists as the basis for

federal question jurisdiction the “1786 Treaty of Peace & friendship between Morocco &

United States.” (ECF No. 1, PageID.4.) Plaintiff’s description of the claim is “July 4th

2014 – Civil Orders,” which he indicates was “ordered by Pope Francis,” and “June 10th

2014 – Civil Orders.” (Id., PageID.5, 7.) Plaintiff states:

       Courtney Lenhausen says I owe them $730.39. Person failed to discharge
       debt in accordance with 12 U.S.C. §5a. They also failed to produce
       original promissory note. The original promissory note cannot be sold to a
       third-party thereby making me cargo at bottom of a ship. I am seeking
       $2,500,000.

(Id., PageID.6.) Attached to the complaint are James Traficant’s U.S. Bankruptcy

Speech and a print out of Article 1, Section 10 of the U.S. Constitution with the phrase

“make any Thing but gold and silver Coin a Tender in Payment of Debts” underlined.

(Id., PageID.8–12.)
       Complaints filed by a plaintiff proceeding in forma pauperis are subject to the

screening requirements of 28 U.S.C. § 1915(e)(2). Brown v. Bargery, 207 F.3d 863, 866

(6th Cir. 2000). This statute requires district courts to dismiss complaints that are

frivolous or that fail to state a claim upon which relief can be granted. 28 U.S.C.

§ 1915(e)(2). A complaint is frivolous and subject to sua sponte dismissal under

§ 915(e) if it lacks an arguable basis in either law or fact. Hill v. Lappin, 630 F.3d 468,

470 (6th Cir. 2010) (citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “An action

has no arguable factual basis when the allegations are delusional or rise to the level of

the irrational or wholly incredible.” Jones v. Schmaker, 201 F.3d 441 (6th Cir. 1999)

(citing Denton v. Hernandez, 504 U.S. 25, 32 (1992)).

       Having reviewed Plaintiff’s complaint, the court is unable to discern any claim

with a basis in law or fact. Indeed, the complaint is incoherent and, even when read

generously and creatively, does not articulate any actionable claims against

Defendants. Because the complaint is frivolous and fails to state a claim upon which

relief can be granted, the court will summarily dismiss it. Accordingly,

       IT IS ORDERED that Plaintiff Denzel Early’s application to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2).

                                                  s/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE

Dated: July 11, 2019




                                              2
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 11, 2019, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-11907.EARLY.GrantIFP.SummaryDismissal.docx




                                                       3
